      Case 1:12-cv-07372-LJL-KNF Document 317 Filed 06/19/20 Page 1 of 2




                                      S EA N M UR P HY
                                              Partner
                           55 Hudson Yards | New York, NY 10001-2163
                                         T: 212.530.5688
                               smurphy@mlbank.com | milbank.com




June 19, 2020

VIA ECF


Hon. Lewis J. Liman
United States District Court, Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:      Financial Guaranty Insurance Company v. The Putnam Advisory Company, LLC,
                No. 12-cv-7372 (S.D.N.Y.)

Dear Judge Liman:

        This firm represents Defendant The Putnam Advisory Company, LLC (“Putnam”) in the
above-captioned action. Pursuant to Rule 5.A(x) of Your Honor’s Individual Practices in Civil
Cases, Putnam hereby provides designations of deposition testimony that Putnam will offer in its
case-in-chief, as well as counter-designations and objections. For ease of review, Putnam is
providing designations in two formats: (1) in list form, which indicate Putnam’s affirmative
designations, Plaintiff Financial Guaranty Insurance Company’s (“FGIC”) counter-designations,
and each party’s objections; and (2) highlighted transcripts, which indicate Putnam’s affirmative
designations in red highlighting and FGIC’s counter-designations in green highlighting.
      Case 1:12-cv-07372-LJL-KNF Document 317 Filed 06/19/20 Page 2 of 2


Hon. Lewis J. Liman
June 19, 2020                                                                             Page 2


       Additionally, pursuant to Rule 5.C(ii) of Your Honor’s Individual Practices in Civil Cases,
Putnam hereby provides synopses of deposition testimony that Putnam will offer as substantive
evidence at trial.



                                                    Respectfully submitted,


                                                    /s/ Sean Murphy
                                                    Sean Murphy


cc:    All Counsel of Record (via ECF)
